Judgment affirmed. The contention that counts for sale of counterfeit cur*730rency and for conspiracy stated but a single offense precluding separate consecutive sentences was answered in the denial of rehearing, 2 Cir., 193 F.2d 436, on the original affirmance of petitioner’s conviction in United States v. Farina, 2 Cir., 184 F.2d 18, certiorari denied Farina v. United States, 340 U.S. 875, 71 S.Ct. 121, 95 L.Ed. 636, rehearing denied 341 U.S. 928, 71 S.Ct. 795, 95 L.Ed. 1359; see also Pinkerton v. United States, 328 U.S. 640, 66 S.Ct. 1130, 90 L.Ed. 1489, rehearing denied 329 U.S. 818, 67 S.Ct. 26, 91 L.Ed. 697.